Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 8/9/22 has been entered.

Response to Arguments/Amendments

In light of Amendment and applicant’s arguments the objection to the specification and claims 1-20 as well as the 35 USC § 101 rejection are withdrawn. 
As per art rejection pertaining to the newly amended claims, applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Specifically, para 11 below addresses the newly added limitations.

Claims 1-2, 4-10, 12-18 and 20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5-6, 9-10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 unpatentable over Avila (USPUB 20180278750) in view of Wu (USPUB 20090097458) and further in view of Sheets (USPUB 20130232073) and Kim (USPUB 20170244688).
As per claim 1, Avila teaches receiving a service request for a user at a service receiver (a request for technical support received through a modality of a help desk service… For instance, e a customer may initiate a request to open a new help desk case to resolve a technical support issue related to an application/service and/or processing device, para 40); determining if the service request is directed to n app comprising: receiving a biometric input from the user; connecting the service request to a service agent; communicating 
In one interpretation, a skilled in the art would readily appreciate that matching a customer to a support agent would necessarily require determining if the service request is directed to a known help address given the fact in computing any data communication require [a known] address of the recipient.  However, for the purpose of the expedited prosecution, the examiner offers Wu reference expressly teaching (different interpretation) of the determining if the service request is directed to a known help address (the type of the service is determined according to the service address included in the service access request, and then the address of the corresponding Service Server of the service is queried. After obtaining the address of the corresponding service server, the service access request is transmitted to the service serer, para 12).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute service request delivery as taught by Avial with the known solution as taught by Wu given the predictable benefit of in order to provide convenient and customized user service.
In Avila (/as modified) determining the known the requested services resulting in establishing the service communication does not require a biometric application causing receiving a biometric input from the user and determining whether the biometric input is over a determined comparison threshold to a known biometric signature for the user to create a verification indication and in response to the biometric input being determined to over a determined comparison threshold to a known biometric signature for the user.  
However, such solution it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Sheets (enabling the consumer device to connect to the recipient upon indication that biometric of the user matched with the template according to the predetermined threshold, para 81, for example) while providing the predictable benefit of security.
As per claims 9 and 17, a skilled in the art would readily recognize that the computers provide their functionalities by utilizing processors executing instruction stored in the media and in the broadest reasonable interpretation, in addition to the fact that computer stored the information that they operate on the user providing the user biometric input that is detected by the system meets the limitation of the claims 2, 10 and 18.  Furthermore, Avila as modified teaches claims 5 and 13 (see Sheets, para 6, 37-38, 89-90 etc., see the motivation combine) and as per claim 6, Wu teaches IP addresses (see para 12 and the motivation to combine) but also having any particular address, IP, phone etc. address would have been old and well known in the art of computing before the effective filling date of the invention while motivating one of ordinary skilled in the art with the predictable benefit of customization. 
As per the newly introduced limitation, Avila as modified does not teach requesting via a display interface an indication of an acceptance to use a biometric verification app to access the services and receiving the indication of the acceptance to use biometric verification app to access the services from the user via the display interface.  However, in the related art, Kim suggests such implementation (when the user selects a service a display control window for setting an authentication type of the service is displayed in the control window including the biometric authentication.  If a user selects biometric authentication and provides the user’s input the biometric authentication is performed, see Fig. 13C and the associated text, e.g. para 233-239). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Kims’ teaching into Avila as modified invention given the predictable benefit of usability and customization.
Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 unpatentable over Avila in view of Wu and Sheets and Kim, and further in view of Lu (USPUB 20200074062)
Although one skilled in the art would readily appreciate that any data (structure) operated on by a computing system meets the broadest limitation of a file, for the purpose of the expedited prosecution, the examiner offers the rejection over the presumably intended meaning of the claim.  Specifically, having a biometric input that is an electronic file would have been obvious to one of ordinary skill in the art at the time the application was filed as illustrated by Lu (fingerprints can be added to the fingerprint information according to a preset value, the fingerprint information stored in the fingerprint card sent to the server, the server authenticating the fingerprint information, para 57, 82, 99, 103, 143-145, etc.) given the predictable benefit of fingerprint management.
Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 unpatentable over Avila in view of Wu and Sheets and Kim, and further in view of Wikipedia (Machine Learning @ Wikipedia, author unknown, 12/1/19).
Although clearly Avila as modified addresses issues with user equipment/services (para 12, 40, etc.), Avila does not teach preparing to respond with predetermine response and does not each using machine learning applied to past problems and past solution.  
However, a skilled in the art of customer service would readily appreciate that preparing respond with predetermine response, including the most common to past issues (problems/solution) not only would have been implicit but also old and well known in the art of support (managing database of problems/solutions offering the predictable benefit of efficient incident resolution) but also employing the machine learning to any process would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Wikipedia given the benefit of efficiency and atomization.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433